Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Amendment
The amendment filed on 10/25/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 5, 7-9, 22 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claims 1-4, 10-14, 17, 19-21 are allowed.
DETAILED ACTION
This action is responsive to application No. 16752977 filed on 01/27/2020.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Objections
Claim 22 is objected to because it depends on cancelled claim 6. 
The examiner suggests amending the claim to depend on independent claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9, 22 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0145060) in view of Koh et al. (US 2006/0071265).
Regarding independent claim 5, Zhou et al.  teach an integrated circuit comprising:
first (Fig. 2, element 200i-1) and second (Fig. 2, element 200i) gate stacks located over a dielectric layer (Fig. 2, element 241) that is disposed over a semiconductor substrate (Fig. 2, element 205), each gate stack including a floating gate (Fig. 2, element 242) located on the dielectric layer and a control gate (Fig. 2, element 246) located over the floating gate; and 
a first select gate electrode (Fig. 2, element 236) located on a side of the first gate stack and a second select gate electrode (Fig. 2, element 236) located on a side of the second gate stack and laterally spaced apart from the first select gate (Fig. 2), the first and second select gate electrodes having adjacent sidewalls (Fig. 2).
Zhou et al. do not explicitly disclose each adjacent sidewall having a rounded top corner.
Koh et al. teach  first (Figs. 4 & 7A, element MC (2,1)) and second (Figs. 4 & 7A, element MC (3,1)) gate stacks located over a dielectric layer (Figs. 4 & 7A, element 111) that is disposed over a semiconductor substrate (Figs. 4 & 7A, element 111), each gate stack including a floating gate (Figs. 4 & 7A, element 113) located on the dielectric layer and a control gate (Figs. 4 & 7A, element 117) located over the floating gate; and a first select gate electrode (Figs. 4 & 7A, element 121a) located on a side of the first gate stack and a second select gate electrode (Figs. 4 & 7A, element 121b) located on a side of the second gate stack and laterally spaced apart from the first select gate  (Figs. 4 & 7A), the first and second select gate electrodes having adjacent sidewalls, each adjacent sidewall having a rounded top corner (Figs. 4 & 7A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Zhou et al. according to the teachings of Koh et al. with the motivation to form spacer shaped self-aligned select gates to enhance an integration density of a semiconductor device (abstract).
Regarding claim 8, Zhou et al. modified by Koh et al. teach further comprising a third select gate electrode on a side of the first gate stack opposite the first select gate electrode, and a fourth select gate electrode on a side of the second gate stack opposite the second select gate electrode, the third and fourth select gates each having a rounded top corner (Figs. 4 & 7, elements 121a/121b of Koh).
Regarding claim 9, Zhou et al. modified by Koh et al. further comprising a first bitline source/drain region extending under the third select gate electrode and a second bitline source/drain region extending under the fourth select gate electrode (Figs. 4 & 7, elements 123S/123D, bitline is element 129, paragraph 0045 of Koh).

Regarding claim 22, Zhou et al.  teach further comprising a common source (Fig. 2, element 222) that extends from under the first gate stack to under the second gate stack.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0145060) in view of Koh et al. (US 2006/0071265) in view of Bo et al. (US 9,343,468).
Regarding claim 7, Zhou et al. modified by Koh et al. teach a tri-layer dielectric stack (Figs. 4 & 7, element 115, paragraph 0041 of Koh) between the floating gate and the control gate of the first gate stack.
Zhou et al. modified by Koh et al. do not explicitly disclose wherein a tri-layer dielectric stack between the control gate of the first gate stack and the first select gate electrode.
Bo et al. disclose a memory device comprising a tri-layer dielectric stack (Fig. 2A, element 237, 238, 239) between the control gate (Fig. 2A, element 230) of the first gate stack and the first select gate electrode (Fig. 2A, element 215).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Zhou et al. and Koh et al. according to the teachings of Bo et al. with the motivation to provide electrical isolation.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813